Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and Terminal Disclaimer filed on 10/28/2021 overcome all the rejections and objections set forth in the previous office action. Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. The Office has thoroughly reviewed applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
claims 1, 11 and 19 recite newly added limitations of “after a threshold time period, re-initializing the tracking process to re-detect the object in the video to continue deforming the first and second portions of the object.” But no description can be found in the specification regarding the subject matter. Applicant’s remarks refer to paragraphs [0098-0099, 0114-0115, 0129] for the support. However, to a person having ordinary skill in the art at the time the invention was made, the cited paragraphs [0098-0099, 0114-0115, 0129] neither provide express support nor convey in any reasonably clear way about the newly added limitations. The closest disclosure is found in the following paragraph [0066]:
“[0066] In one or more embodiments, it is also possible to use Viola-Jones method and ASM to improve tracking quality. Face tracking methods usually accumulate error over time, so they can lose face position after several hundred frames. In order to prevent it, in the present invention the ASM algorithm is run from time to time to re-initialize tracking algorithm.”
However, to a person having ordinary skill in the art at the time the invention was made, even the above cited paragraph [0066] neither provide express support nor convey in any reasonably clear way about the newly added limitations.
All other claims depend directly or indirectly on one of the claims 1, 11 and 19 and are therefore rejected for the same reason as for claims 1, 11 and 19.
In order to advance the prosecution, examiner will interpret “after a threshold time period” as “from time to time” in claims 1, 11 and 19 for the rest of this office action, consistent with applicant’s disclosure.

claim 15 recites newly added limitations of “generating a transformation between a pixel of a frame of the video and modified pixels in a second frame of the video, the modified pixels being generated based on the user request for changing the proportion of the object; identifying a set of nearby pixels to the pixel of the frame based on the transformation, computing two sums for the set of nearby pixels, a first sum of the two sums being computed based on values of the set of nearby pixels multiplied by the pixel of the frame, a second sum of the two sums being computed based on the values of the set of nearby pixels; and generating the modified pixels based on a ratio of the first sum and the second sum.” But no description can be found in the specification regarding the subject matter. Applicant’s remarks refer to paragraphs [0098-0099, 0114-0115, 0129] for the support, and the closest disclosure is found in the following paragraphs [0114-0115] of the PGPub of the instant application:

    PNG
    media_image1.png
    705
    718
    media_image1.png
    Greyscale

a pixel of a frame of the video and modified pixels in a second frame of the video”, which appear to imply a one to many transformation. Also where is the support for “a first sum of the two sums being computed based on values of the set of nearby pixels multiplied by the pixel of the frame”, where “the pixel of the frame” does not change with the variable in the summation. Finally, where is the support for “generating the modified pixels based on a ratio of the first sum and the second sum”, where “the modified pixels” (plural) is generated based on “a ratio” (singular) which is simply “the pixel of the frame” according to the recited “first sum” and “second sum” discussed above.
The amended claim 17 recites newly added limitations of “generating a mask associated with the object; computing a scale of the mask; and tracking the object by creating a gradient matrix in which each parameter depends on the scale of the mask.” But no description can be found in the specification regarding the subject matter. Applicant’s remarks refer to paragraphs [0098-0099, 0114-0115, 0129] for the support, and the closest disclosure is found in the following paragraphs [0098-0099] of the PGPub of the instant application:

    PNG
    media_image2.png
    172
    719
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites newly added limitations of “generating a transformation between a pixel of a frame of the video and modified pixels in a second frame of the video, the modified pixels being generated based on the user request for changing the proportion of the object; identifying a set of nearby pixels to the pixel of the frame based on the transformation, computing two sums for the set of nearby pixels, a first sum of the two sums being computed based on values of the set of nearby pixels multiplied by the pixel of the frame, a second sum of the two sums being computed based on the values of the set of nearby pixels; and generating the modified pixels based on a ratio of the first sum and the second sum.” However, it is unclear what this limitation means. For example, it transformation between a pixel of a frame of the video and modified pixels in a second frame of the video”. In other words, this newly recited feature appear to transform one pixel of a frame to multiple pixels of a second frame. If this is the case, it is unclear what it does. Does it up-sampling the frame? It is also unclear what it means by “multiplied by the pixel of the frame”. What does that mean? How to multiply something by a pixel? Finally, it is unclear what it means by “generating the modified pixels based on a ratio of the first sum and the second sum”. How to generate multiple pixels with one ratio? Besides, according to the recited “first sum” and “second sum”, the first sum is simply the second sum “multiplied by the pixel of the frame” and as a result the recited ratio is just “the pixel of the frame”. This is very confusing since after all the calculations, i.e., a first sum, a second sum and a ratio, what the claimed invention in claim 15 is simply “generating the modified pixels based on” “the pixel of the frame” which in itself is also unclear and confusing.
Claim 17 recites newly added limitations of “generating a mask associated with the object; computing a scale of the mask; and tracking the object by creating a gradient matrix in which each parameter depends on the scale of the mask.” However, it is unclear what this limitation means since in particular it is unclear what it means by “tracking the object by creating a gradient matrix in which each parameter depends on the scale of the mask”. 
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Wang et al., US 20140043329 A1, published on February 13, 2014, effectively filed on March 21, 2011, hereinafter Wang.
Wright et al., US 20120306853 A1, published on December 6, 2012, hereinafter Wright.
Illsley, US 20030228135 A1, published on December 11, 2003, hereinafter Illsley.
Lefevre, US 20100316281 A1, published on June 2, 2005, hereinafter Lefevre.
Incorvia, US 20120167146 A1, published on June 28, 2012, hereinafter Incorvia.
Mital et al., US 20120144325 A1, published on June 7, 2012, hereinafter Mital.
Kawakami, US 7119817 B1, issued on October 10, 2006, hereinafter Kawakami.
Dempski, US 20040119662 A1, published on June 24, 2004, hereinafter Dempski.
Takahashi, US 20060170937 A1, published on August 3, 2006, hereinafter Takahashi.
He et al., US 20150131924 A1, published on May 14, 2015, filed on November 13, 2013, hereinafter He924.
 Wikipedia, "bilinear interpolation", January 8, 2014, hereinafter Wikipedia
Phadke et al., "Illumination invariant Mean-shift tracking," 2013 IEEE Workshop on Applications of Computer Vision (WACV), 2013, pp. 407-412, doi: 10.1109/WACV.2013.6475047, hereinafter Phadke.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Wright and Lefevre, and further in view of Illsley.
Regarding claim 1, Wang discloses a computer implemented method (Wang: Figs. 18-19) comprising: 
receiving a video depicting an object; (Wang: [0030]
receiving a user request for changing a (feature) Wang: [0029-0030, 0127]; receiving a user request for changing a feature of the object is taught by the user input “to change or augment selected features of the user's face in the personalized facial components” and that “the user may see what selected changes may look like on a personalized 3D facial model of the user, with all changes being shown in approximately real time” [0029], and the paragraph [0030] continues with the following: “Embodiments of the present invention support at least three input cases. … In the third case, a sequence of live video frames may be processed to detect and track the user's face and generate and continuously adjust a corresponding personalized 3D morphable model of the user's face based at least in part on the live video frames and, optionally, user inputs to change selected individual facial features.” Further teachings include “user inputs to change, manipulate, and/or enhance selected features of the user's image” ([0127]))
after receiving the user request for changing the (feature) Wang: [0029-0030, 0127]. See above discussions) 

deforming a first potion of the Wang: [0029-0030, 0048, 0050, 0065]; scaling deforms 3D model (which, in turn, deforms projected image onto the 2D plane when displayed to a user), while rotation deforms 2D projection image of the 3D model. ([0050]) Furthermore, some portions of a face are deformed differently from other portions as disclosed in [0050] where to “deal with the shape variation, one additional parameter  may be introduced, i.e., the ratio of mouth width over the distance between the two eyes.” By having  as a variable, “mouth width” (and thus related mouth portion) and “distance between the two eyes” (and thus related portion in-between two eyes) are deformed differently, implying that one portion is deformed by a first amount and the other portion is deformed by a second amount. This is only for a simple case of seven landmarks (see [0048]) and “up to 95 landmark points may be determined” in general (see [0056]).) and 
providing Wang: [0029-0030, 0048, 0050, 0065]) and

Wang does not disclose explicitly the claimed feature of proportion, which is, however, well known and commonly practiced in the image processing art as evidenced by the prior art of Wright. (Wright: [0042]; features = characteristics)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed  to modify Wang’s disclosure with Wright’s teachings by applying the technique for changing features of an object (face) in a video (from Wang) Wang: Figs. 8 & 16-17; [0024-0025, 0029-0030, 0034, 0058-0059, 0079, 0126-0127]). Furthermore, one way of transforming the object’s proportions would be through manipulating node points or vertices of a 3D object (such as face) mesh model in a manner consistent with Wang’s disclosure. The motivation for combining would be to enable more flexible ways of achieving a better technique for the augmented reality when modifying features of the object by having the options to change various features including shape, size and proportions.
One difference between the disclosure of Wang {modified by Wright} and the claimed invention is that Wang {modified by Wright} does not disclose explicitly the step of providing the video comprising the deformed first portion of the object and the deformed second portion of the object even though Wang {modified by Wright} does teach providing the deformed first portion of the object and the deformed second portion of the object as discussed above. Also Wang {modified by Wright} does teach that “a sequence of live video frames may be processed to detect and track the user's face and generate and continuously adjust a corresponding personalized 3D morphable model of the user's face based at least in part on the live video frames and, optionally, user Wang: [0030]) Here the statement that “a sequence of live video frames may be processed to … generate and continuously adjust a corresponding personalized 3D morphable model of the user's face” clearly teaches the modification of “user’s face” in the “3D morphable model” corresponding to the face in the frames of the video. The modification of the face in the video frames is done via the modification of the underlining 3D model of the face. Furthermore, Wang {modified by Wright} discloses that “For example, the personalized facial components may be shown on a display of the processing system for viewing with, and interaction by, the user. User inputs may be obtained via well-known user interface techniques to change or augment selected features of the user's face in the personalized facial components. In this way, the user may see what selected changes may look like on a personalized 3D facial model of the user, with all changes being shown in approximately real time.” (Wang: [0029]) Evidently, there is strong indication in Wang’s disclosure that video clips are made or at least can be made with modified facial components comprising the deformed first portion of the object and the deformed second portion of the object (e.g., face) since user is seeing the changes in real time. However, Wang {modified by Wright} does not disclose explicitly providing the video comprising the deformed first portion of the object and the deformed second portion of the object, i.e., in other words, the video clips generated in Wang’s disclosure above may not be with the original background as the originally received video. Nonetheless, such a technique of modifying elements in received video frames, through underlining 3D model, and then generating video frames by replacing only the elements (such as a face) which are modified by the modified elements while keeping everything else intact Illsley: [0040]; transformed frames within the video = modified pictures in the movie clip; “the central device 4 then uses the 3D-model to modify the face of the user (size, orientation) to obtain a current picture of the user corrected in size and in orientation and to be included in the movie clip in place of the actor to be imitated.”)
In light of the above discussions, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Wang’s {modified by Wright} disclosure with Illsley’s teachings by combining the method of changing features of an object (face) depicted in a video (from Wang {modified by Wright}) with the technique for transforming video frames by modifying only certain elements (such as face features) in the video frames and providing the transformed video frames (from Illsley) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method of changing features of an object (face) depicted in a video would continue to work according to Wang’s {modified by Wright} disclosure and the technique for transforming video frames by modifying only certain elements (such as face features) in the video frames and providing the transformed video frames would continue to function as taught by Illsley. A person of ordinary skill in the art at the time the invention was effectively filed would have been motivated to make the combination so as to broaden the application of Wang’s {modified by Wright} method for modifying features of a face in a live video or “replacing the face of an actor of a movie or the like with an imitation made Illsley: Abstract; [0001, 0003]). In other words, to Wang’s {modified by Wright} method, Illsley’s technique provides a broadened field of application, whereas to Illsley’s technique, Wang’s {modified by Wright} method provides a practical implementation of the underlining 3D model to modify elements in received video frames.
The only difference between the combination of Wang with Wright and Illsley, or Wang {modified by Wright and Illsley}, and the claimed invention is that Wang {modified by Wright and Illsley} does not disclose explicitly initializing a tracking process to detect the object in the video and from time to time, re-initializing the tracking process to re-detect the object in the video to continue deforming the first and second portions of the object. However, Lefevre teaches, in the same field of endeavor of image processing, initializing a tracking process to detect the object in the video stream and from time to time, re-initializing the tracking process to re-detect the object in the video stream. (Lefevre: Fig. 3 and [0068-0071])
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Wang’s {modified by Wright and Illsley} disclosure with Lefevre’s teachings by combining the method of changing features of an object (face) depicted in a video (from Wang {modified by Wright and Illsley}) with the technique of initializing and then re-initializing from time to time a tracking process (from Lefevre) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method of changing features of an object (face) depicted in a video would continue to work Lefevre: [0071])
Therefore, it would have been obvious to combine Wang with Wright and Illsley and Lefevre to obtain the invention as specified in claim 1. 
Regarding claim 2, Wang {modified by Wright and Illsley and Lefevre} discloses the computer implemented method of claim 1, wherein the object comprises a face that at least partially and at least occasionally is presented in frames of the video, (Wang: [0030]) further comprising: 
detecting feature reference points of the face; (Wang: Face Detection 202, Fig. 2; [0030-0032, 0036].)
tracking the detected face in the video, wherein the tracking comprises creating a first mesh based on the detected feature reference points of the face and aligning the first mesh to the face in each frame; (Wang: Figs. 2 & 11; Abstract; [0026-0027, 0029-0032, 0058, 0079, 0097, 0102-0109]; align = register; furthermore, a first mesh is interpreted as the mesh of a 3D model in Fig. 6 before rotation and/or scaling operation ([0050]))
while tracking the detected face with the first mesh, transforming a set of pixels within the frames of the video representing a portion of the feature reference Wang: [0029-0030, 0050, 0127]; transforming act is realized by both the action to obtain the vertices (3D node points) corresponding to “the changed individual facial features” from the vertices (3D node points) corresponding to “selected individual facial features” or “landmarks”, and the "displaying" act, since when 3D model is displayed to a user, the 3D model are transformed or projected to 2D grid points on a display as an image or a series of images (particularly when displaying to user is done in real time when 3D model is modified [0029, 0127]) and as a result, “selected individual facial features” are transformed to “the changed individual facial features”. ([0127])) and 
maintaining the first mesh while the face is present in the frames of the video. (Wang: Figs. 6, 8 & 16-17; [0024-0025, 0029-0030, 0034, 0058-0059, 0079, 0126-0127]. Since “selected individual facial features” are transformed to “the changed individual facial features”, ([0127]) the first mesh is maintained and the object (face) is depicted )
Regarding claim 3, Wang {modified by Wright and Illsley and Lefevre} discloses the computer implemented method of claim 2, wherein the feature reference points are at least one of points indicating eyebrows vertical position, eyes vertical position, eyes width, eyes height, eye separation distance, nose vertical position, nose pointing up, mouth vertical position, mouth width, chin width, upper lip raiser, jaw drop, lip stretcher, left brow lowerer, right brow lowerer, lip corner depressor, or outer brow raiser. (Wang: Fig. 8; [0044, 0048, 0050])
Regarding claim 4, Wang {modified by Wright and Illsley and Lefevre} discloses the computer implemented method of claim 1, further comprising: 
associating a square grid with a background of the object in the video; (Wang: [0036-0037]. The square grid is interpreted as pixel grid since a frame of video is formed by a matrix of pixels with their locations denoted by two dimensional coordinates along two perpendicular directions (i.e., grid). The associating act is realized by representing the background of the object in the video as pixels when the video was captured.) and 
transforming the background of the object using the square grid to avoid background distortion. (Wang: [0036-0037].) (Illsley: [0040].) (Since Illsley only modifies certain object elements in the incoming video as discussed above, the pixels of the background in the frames of the incoming video is not changed, or in other words the background in the transformed video frames is not distorted since the background is still using the same pixels (square grid) as in the frames of the incoming video.)
Furthermore, although Wang does not disclose explicitly transforming the background of the object using the square grid to avoid the background distortion, Wang does teach a technique for transforming the feature points and elements of the object (Wang: [0029-0030, 0127]) in addition to the square grid discussed above. One of ordinary skill in the art at the time the invention was effectively filed would be motivated to apply such a transforming technique to other areas of the image or video (such as the background of the object) to have more flexible ways of achieving a better technique for the augmented reality when the modification of the at least one element of 
Regarding claim 10, Wang {modified by Wright and Illsley and Lefevre} discloses the computer implemented method of claim 1, wherein the tracking process comprises an Active Shape Model (ASM). (Wang: [0043-0044])
Claims 11-14 are the apparatus (Wang: Figs. 18-19) claims, respectively, corresponding to the method claims 1-4. Therefore, since claims 11-14 are similar in scope to claims 1-4, claims 11-14 are rejected on the same grounds as claims 1-4.
Claims 19-20 are the computer readable medium (Wang: Figs. 18-19) claims, respectively, corresponding to the method claims 1-2. Therefore, since claims 19-20 are similar in scope to claims 1-2, claims 19-20 are rejected on the same grounds as claims 1-2.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang {modified by Wright and Illsley and Lefevre} as applied to claim 1, in view of Incorvia, and further in view of Mital.
Regarding claim 5, Wang {modified by Wright and Illsley and Lefevre} discloses the computer implemented method of claim 1, further comprising: Wang: [0029-0030, 0127]; Wright: [0042]; see discussions in regard to claim 1) 
Wang {modified by Wright and Illsley and Lefevre} does not disclose explicitly indicating a presence of the object from a list of objects in frames of the video, wherein the list further comprises rules for changing proportions of each object from the list.
However, indicating a presence of an object from a list of objects in frames of the video, wherein the list further comprises specific information of each object from the list, is well known in the image processing art as evidenced by the prior art of Incorvia. (Incorvia: a list of objects = “a database that may catalog a plurality of items” in [0035] or “product database” in [0038]; indicating a presence of an object is realized by a “selectable video object” or an “object selection marker” (visible or invisible) associated with an item or product (see Fig. 3 and [0040-0041, 0045, 0047]); specific information of each object is provided by the selectable video object and other information displayed on information panel (Fig. 4; [0047-0048]))
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Wang’s {modified by Wright and Illsley and Lefevre} disclosure with Incorvia’s teachings by combining the method for modifying video frames (from Wang {modified by Wright and Illsley and Lefevre}) with the Incorvia: [0045]). The motivation for combining would be to enable a more robust and efficient video frame modifying method for achieving a better augmented reality since the processing or operation needs to be done only to those objects which are indicated to be present in the video and whose information are displayed to the user. (Incorvia: [0045, 0047-0048]; purchase operation may be triggered for a selectable item whose information are displayed to the user when the item is selected)
Wang {modified by Wright and Illsley and Lefevre and Incorvia} does not disclose explicitly specific information of each object from the list being rules for changing proportions of each object, which is also well known and commonly practiced in the image processing art as evidenced by the prior art of Mital. (Mital: [0035])
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Wang’s {modified by Wright and Illsley and Lefevre and Incorvia} disclosure with Mital’s teachings by combining the method for modifying video frames (from Wang {modified by Wright and Illsley and Lefevre and Incorvia}) with the technique of modifying object’s proportions in accordance with Mital: [0035])
Therefore, it would have been obvious to combine Wang {modified by Wright and Illsley and Lefevre} with Incorvia and Mital to obtain the invention as specified in claim 5.
Regarding claim 6, Wang {modified by Wright and Illsley and Lefevre and Incorvia and Mital} discloses the computer implemented method of claim 1, further comprising: defining the object to be changed in frames of the video and rules for changing proportions of the object by a user. (Wang: [0029-0030, 0127]; Wright: [0042]; Incorvia: [0035-0038, 0040-0041, 0045, 0047-0048]; Mital: [0035]; an object to be changed is defined when it is selected, and using the “rules of proportions” for modifying the object appearance (Mital: [0035]) implies that rules for changing proportions of the object are defined by a user) 
The reasoning and motivation to combine are the same as for claim 5.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang {modified by Wright and Illsley and Lefevre} as applied to claim 1 discussed above and further in view of Kawakami.
Regarding claim 7, which depends on claim 1, Wang {modified by Wright and Illsley and Lefevre} does not disclose explicitly defining by a user a frame area of the video to be processed, wherein the frame area to be processed sets a frame area of the video where only proportions of those objects or their parts which are positioned in the frame area to be processed are changed. 
But as evidenced by the prior art of Kawakami, defining by a user a frame area of the video to be processed, wherein the frame area to be processed sets a frame area of the video where only characteristics of those objects or their parts which are positioned in the frame area to be processed are changed, is well known and commonly practiced in the image processing art. (Kawakami: Figs. 4 and 8-9; Abstract; col. 1, lines 49-60; col. 4, lines 25-34; col. 7, lines 8-12; defined by a user is implied by the “predetermined area” of the “hit position of a shot (or bullet)” from a gun of a user; objects include glass and its surrounding parts) 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Wang’s {modified by Wright and Illsley and Lefevre} disclosure with Kawakami’s teachings by combining the method for modifying video frames (from Wang {modified by Wright and Illsley and Lefevre}) with the technique of modifying the characteristics of objects or parts of the objects in the frame area defined by a user (from Kawakami) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, 
Furthermore, as discussed in regard to claim 1 and for the similar reasoning and motivation to combine, it would also have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above disclosure from Wang {modified by Wright and Illsley and Lefevre and Kawakami} by applying the above discussed technique (from the combination of Wang {modified by Wright and Illsley and Lefevre} with Kawakami) to such object characteristics as proportions (from Wright) to yield no more than predictable use of prior art elements according to their established functions.
Therefore, it would have been obvious to combine Wang {modified by Wright and Illsley and Lefevre} with Kawakami to obtain the invention as specified in claim 7.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang {modified by Wright and Illsley and Lefevre} as applied to claim 1, in view of Incorvia and Mital, and further in view of Dempski and Takahashi.
Regarding claim 8, Wang {modified by Wright and Illsley and Lefevre and Incorvia and Mital} discloses the computer implemented method of claim 1, further Wang: [0029-0030, 0127]; Wright: [0042]; Incorvia: Figs. 3-4; [0035, 0038, 0040-0041, 0045, 0047-0048]; Mital: [0035]; see discussions in regard to claims 1 and 5)
The reasoning and motivation to combine are the same as for claim 5.
Wang {modified by Wright and Illsley and Lefevre and Incorvia and Mital} does not disclose explicitly randomly selecting objects and randomly selecting rules which, however, are commonly known and practiced in the art as evidenced by Dempski for randomly selecting object (Dempski: [0010]) and Takahashi for randomly selecting rules (Takahashi: [0529]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Wang’s {modified by Wright and Illsley and Lefevre and Incorvia and Mital} disclosure with teachings from Dempski and Takahashi by combining the method for modifying video frames (from Wang {modified by Wright and Illsley and Lefevre and Incorvia and Mital}) with the technique of randomly selecting objects and rules (from Dempski and Takahashi) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the technique for modifying video frames would continue to work according to Wang’s {modified by Wright and Illsley and Lefevre and Incorvia and Mital} disclosure and the technique of randomly selecting objects and rules would 
Therefore, it would have been obvious to combine Wang {modified by Wright and Illsley and Lefevre} with Incorvia, Mital, Dempski and Takahashi to obtain the invention as specified in claim 8. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang {modified by Wright and Illsley and Lefevre} as applied to claim 1, and further in view of He924 and Wikipedia.
Regarding claim 9, which depends on claim 1, Wang {modified by Wright and Illsley and Lefevre} dose not disclose explicitly but H926 and Wikipedia together teach, in the same field of endeavor of image processing and value interpolation in 2D grid, applying a transformation function only in vertices of a square grid associated with frames of the video; and after the transformation function is applied only in the vertices, computing values in a collection of pixels approximately using linear interpolation in a first direction based on values of the vertices; and after computing the values in the collection of pixels in the first direction, computing values of the collection of pixels approximately using linear interpolation in a second direction based on the values of the vertices. (He924: Figs. 5-8; [0040-0050]. Particularly, Fig. 5 shows the square grid and para. [0050] teaches creating the final image “using the final mesh by bilinearly interpolating the displacement of pixels from the displacement of the mesh vertexes.” Here “displacement” is interpreted as transformation or deformation as claimed.) Wikipedia: explained bilinear interpolation in detail & discussed its application in image processing)
In light of the above discussions, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Wang’s {modified by Wright and Illsley and Lefevre} disclosure with He924 and Wikipedia’s teachings by combining the method of changing features of an object (face) in a video (from Wang {modified by Wright and Illsley and Lefevre}) with the technique of using square grid and bilinear interpolation (from He924 and Wikipedia) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method of changing features of an object (face) in a video would continue to work according to Wang’s {modified by Wright and Illsley and Lefevre} disclosure and the technique of using square grid and bilinear interpolation would continue to function as taught by He924 and Wikipedia. A person of ordinary skill in the art at the time the invention was effectively filed would have been motivated to make the combination so as to enable such applications as modifying (or deforming) features (such as geometrical proportions or size or shape) of objects in an image by transformations (such as warping or displacement) of grid vertices in a square mesh grid and then all pixels in the image so as to generate a “more visually attractive” final image. (He924: Abstract; [0041-0042, 0050]).
Therefore, it would have been obvious to combine Wang {modified by Wright and Illsley and Lefevre} with He924 and Wikipedia to obtain the invention as specified in claim 9. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang {modified by Wright and Illsley and Lefevre} as applied to claim 1 discussed above, and further in view of Phadke.
Regarding claim 16, which depends on claim 1, Wang {modified by Wright and Illsley and Lefevre} does not disclose explicitly but Phadke teaches, in the field of video frame processing for object tracking, obtaining grayscale values of each pixel of the object in the video; applying a logarithm to the grayscale values of each pixel of the object in the video before tracking the object; and tracking the object in the video based on the logarithm of the grayscale values. (Phadke: abstract, section 3 (Logarithmic and Discrete Transform) and section 4 (Mean Shift Tracking)) and 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Wang {modified by Wright and Illsley and Lefevre}’s disclosure with Phadke’s teachings by combining the method of changing features of an object (face) in a video (from Wang {modified by Wright and Illsley and Lefevre}) with the technique for logarithmic transformation and object tracking (from Phadke) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method of changing features of an object (face) in a video would continue to work according to Wang {modified by Wright and Illsley and Lefevre}’s disclosure and the technique for logarithmic transformation and object tracking would continue to function as taught by Phadke. A person of ordinary skill would have been motivated to make the combination since Phadke’s technique would provide a practical and/or alternative implementation of 
Therefore, it would have been obvious to combine Wang {modified by Wright and Illsley and Lefevre} with Phadke to obtain the invention as specified in claim 16. 
Allowable Subject Matter
While claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, it is neither anticipated by nor obvious in view of the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 20110182357 A1): Figs. 4-6 and [0043-0050]. 
weighted pixel value calculator 410 may differently perform the weighting operation depending on calculations of the distances between the positions of the respective pixels in the current block and those of their respectively adjacent pixels, and may calculate the weighted pixel values of the adjacent pixels according to the variable weight applications depending on the pixel-to-pixel distances. Additionally, in the weighting operation on the adjacent pixel values, weighted pixel value calculator 410 may apply the weight value in inverse proportion to the calculated distances.” “[0050] Predicted pixel value calculator 420 calculates the predicted pixel values of the respective pixels in the current block using the weighted pixel values calculated for the adjacent pixel(s) by weighted pixel value calculator 410. Further, predicted pixel value calculator 420 may calculate the predicted pixel values of the respective pixels in the current block by averaging the weighted pixel values of the adjacent pixel(s) with respect to the respective pixels in the current block.”
Suzuki et al. (US 20060098248 A1): “[0163] FIG. 22 shows an exemplary noise removing filter. With reference to FIG. 22, the noise removing filter has respective weighting factors for five pixels arranged in the main scanning direction. The weighting factor shown at the center is for a pixel to be processed. With the noise removing filter shown in FIG. 22, the value of the pixel to be processed is interpolated using respective values of four pixels adjacent to each other in the main scanning direction. The value of the pixel to be processed is determined by dividing by four the sum of respective pixel values of pixels directly adjacent to the pixel to be processed and respective pixel values that are doubled of pixels adjacent thereto each with one pixel therebetween in the main scanning direction.”
Gold (US 20030132946 A1): “[0028] The invention provides a method in which a center of mass may be calculated by the steps of: (a) generating a sum result by summing results of a multiplication between a intensity value of a neighbor pixel and a location coordinate value of the neighbor pixel, for each neighbor pixel; and (b) dividing the sum result by a sum of gradient intensity values of all neighbor pixels. It is noted that a location coordinate value reflects a displacement from either the center of a neighborhood, or the gradient image origin.”
Tener et al. (US 7671318 B1): “The low pass filtering operation is an N.times.N convolution process, where in this example N=3. The value of each pixel in the input image is replaced with an average pixel value. For any given pixel in the input image, the average pixel value for that pixel is computed by summing the value of the pixel with the value of each neighboring pixel, and then dividing the sum by the number of pixels used to derive the sum.” (col. 2, lines 48-55)
Forlenza et al., "Real time corner detection for miniaturized electro-optical sensors onboard small unmanned aerial systems." Sensors 12, no. 1 (2012): 863-877.

    PNG
    media_image3.png
    312
    1389
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    442
    1390
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/FENG NIU/Primary Examiner, Art Unit 2669